IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs February 1, 2011

         STATE OF TENNESSEE v. LEONARD LAMONT CURRIE

               Direct Appeal from the Circuit Court for Tipton County
                         No. 6477     Joe H. Walker, Judge


                No. W2010-01702-CCA-R3-CD - Filed April 13, 2011


The defendant, Leonard Lamont Currie, was convicted of voluntary manslaughter, a Class
C felony, and sentenced as a Range II, multiple offender to eight years in the Department of
Correction. On appeal, he argues that the evidence was insufficient to support the jury’s
rejection of his claim of self-defense. Following our review, we affirm the judgment of the
trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

A LAN E. G LENN, J., delivered the opinion of the Court, in which J ERRY L. S MITH and N ORMA
M CG EE O GLE, JJ., joined.

David S. Stockton (on appeal and at trial); Parker Dixon and Lyle Jones (at trial), Assistant
Public Defenders, for the appellant, Leonard Lamont Currie.

Robert E. Cooper, Jr., Attorney General and Reporter; Rachel E. Willis, Senior Counsel; D.
Michael Dunavant, District Attorney General; and James Walter Freeland, Jr. and Billy G.
Burk, Assistant District Attorneys General, for the appellee, State of Tennessee.

                                        OPINION

                                          FACTS

       In November 2009, the Tipton County Grand Jury returned an indictment charging
the defendant with the second degree murder of his former girlfriend’s boyfriend, Torrance
Peete. Following a jury trial in May 2010, he was convicted of the lesser-included offense
of voluntary manslaughter.
                                       State’s Proof

        Latonya Evans testified that she and the defendant had a seven-year-old child. She
acknowledged that, during their relationship, she and the defendant had violent
disagreements, some of which resulted in her eyes being blackened and a knife being held
at her throat. She admitted that she previously had created a disturbance at the defendant’s
residence and that the police made her leave. Evans said that she had been evicted from a
previous residence because the defendant kicked in a door. At the time of the victim’s death
in July 2009, she was no longer involved with the defendant and was six months pregnant
with the victim’s child.

       Evans said that, on the night of July 14, 2009, the victim was helping her move an air
conditioner into her new residence when a car pulled up outside. Evans walked toward the
car, realized the uninvited defendant was in it, and walked back toward her house. The
defendant got out of the car and began cursing at her. The victim asked the defendant to
leave, and the two started arguing. The defendant told the victim, “You ain’t got shit to do
with this. This my motherfucking baby mama.” The victim replied, “That’s my
motherfucking baby mama. She asked you to leave.” The defendant told the victim, “I
whipped your ass once, and I’ll whip your ass again.” The victim responded, “Well, whip
my ass then, right now,” and the two started “doing the stuff like they was going to fight,”
but some of the defendant’s family arrived and pulled him back. The victim then asked
Evans to take him home, but she took him to her mother’s house instead because she “wanted
him to calm down.” The victim later asked Evans’ brother, Eric Davis, to take him home.
Davis told the victim to wait, but the victim refused to do so and started walking, saying he
was going home.

       About forty-five minutes after the victim left, someone called Evans and told her that
the victim and the defendant were arguing “over there in the Tatlock [Apartments].” As
Evans was getting ready to leave, someone called her again, saying, “You need to hurry up
and get over there. I don’t know what happened. . . . [The victim] is over there and he laid
down, and I think [the defendant] just stabbed [the victim].” When Evans arrived at the
scene, she saw the victim “laying there, and [saw] blood and everything.”

        Officer Gary Hatcher of the Covington Police Department testified that he was called
to the Tatlock Apartments at approximately 11:16 p.m. on July 14, 2009. When he arrived,
he observed the victim lying facedown in a pool of blood on the parking lot. The defendant
walked out of an apartment and told Officer Hatcher, “Yeah, I did it. I did it. I killed the
motherfucker.” He took the defendant into custody and, during a pat-down, discovered a
knife handle in the defendant’s left pocket. Officer Hatcher found the knife’s missing blade
on the ground approximately seven to eight feet from the victim’s body. He did not notice

                                             -2-
any injuries on the defendant’s person. Officer Hatcher observed blood spatter on the
driver’s side of a blue vehicle parked on the east side of the apartment building. A white,
four-door vehicle was parked near the doorway of the defendant’s apartment. Officer
Hatcher estimated that the two vehicles were about seventeen to twenty feet apart and were
not pointed in the same direction.

        Nakia Jackson testified that she had known the victim for over six years and that on
the night of July 14, 2009, she picked him up in her white, two-door Trans Am. They
subsequently drove to the Tatlock Apartments, which they frequented on a regular basis
because some of the victim’s family lived there. When they were about two doors down
from the defendant’s apartment, the defendant came running outside. While the car was still
rolling and near the apartment next-door to the defendant’s, the victim jumped out of the car.
The defendant and the victim “met up face to face” and started arguing “about what
happened before.” The defendant pulled up his shirt and told the victim, “I ain’t got no gun.
I ain’t got no knife. . . . Why is you at my house?” The victim told the defendant, “[W]hat’s
up with all this shit . . . the bull shit you been doing . . . . I’m coming to you like a man.
Fight me.” The defendant then went inside, and the victim turned to get in the car to leave.
The defendant ran back out of the house with a butcher knife behind his back and “got in [the
victim’s] face,” saying, “What’s up, bitch? . . . I’m fixing to call the police on you.” The
victim asked the defendant to step to the side and pulled up his pants to “square off to fight.”
The defendant “passed the first lick,” and the defendant and the victim tussled toward the
garbage dumpster. Jackson then heard the defendant call for his teenaged son to “come
here.” Jackson told the defendant’s son that the fight had nothing to do with him. She
related what happened next: “[The victim] broke to run out from Tatlock or whatever, but
he bust a U running towards the car, calling my name. I done made a couple of steps going
towards him, and he fell to my feet. He was dead.”

        Dr. Lisa Funte, a medical examiner at the Shelby County Regional Forensic Center,
testified that she performed the autopsy on the victim and determined that the cause of death
was a stab wound to the neck. She said that the victim’s height on the autopsy table was 6'1"
and his weight was 235 pounds. Dr. Funte said that the trajectory of the victim’s stab wound
was “from the left side of the neck toward the right side, downward, and slightly front to
back,” but she was unable to determine whether the wound was inflicted from the front or
the back. The depth of the wound was five and one-quarter inches. The victim had a fresh
abrasion on the back of his right shoulder, a laceration on one of his wrists, and abrasions on
his knees, arms, and hands. A toxicology report on the victim revealed an alcohol level of
.04% in the postmortem blood specimen.




                                              -3-
                                     Defendant’s Proof

       David Weathers testified that he knew both the defendant and the victim. He
described the victim as “a big guy” and “a beast.” He recalled past occasions when the
victim was drinking and became angry “over females.”

       Candice Fleming, the defendant’s girlfriend, testified she was living with the
defendant in the Tatlock Apartments on July 14, 2009. That night, the victim and “a young
lady” came to the apartments, and the defendant told Fleming to call the police and went
outside. Fleming heard arguing, looked out the window, and saw the victim hit the
defendant. She looked for her cell phone to call the police but could not find it. The
defendant called the police, using Xavier Peat’s phone. After the police arrived, Fleming
stepped outside and saw the victim on the ground.

       Travis Smith testified that he had known both the defendant and the victim all his life.
He said that he had told the defendant about an incident he had with the victim when the
victim discovered that he was talking to the victim’s girlfriend. Smith said that the victim
was angry but “never did put his hands on [him].”

       The defendant elected not to testify.

                                         ANALYSIS

       The defendant argues that the evidence was insufficient to support his conviction for
voluntary manslaughter and the jury’s rejection of his claim of self-defense.

        In considering this issue, we apply the rule that where sufficiency of the convicting
evidence is challenged, the relevant question of the reviewing court is “whether, after
viewing the evidence in the light most favorable to the prosecution, any rational trier of fact
could have found the essential elements of the crime beyond a reasonable doubt.” Jackson
v. Virginia, 443 U.S. 307, 319 (1979); see also Tenn. R. App. P. 13(e) (“Findings of guilt in
criminal actions whether by the trial court or jury shall be set aside if the evidence is
insufficient to support the findings by the trier of fact of guilt beyond a reasonable doubt.”);
State v. Evans, 838 S.W.2d 185, 190-92 (Tenn. 1992); State v. Anderson, 835 S.W.2d 600,
604 (Tenn. Crim. App. 1992). All questions involving the credibility of witnesses, the
weight and value to be given the evidence, and all factual issues are resolved by the trier of
fact. See State v. Pappas, 754 S.W.2d 620, 623 (Tenn. Crim. App. 1987). “A guilty verdict
by the jury, approved by the trial judge, accredits the testimony of the witnesses for the State
and resolves all conflicts in favor of the theory of the State.” State v. Grace, 493 S.W.2d
474, 476 (Tenn. 1973). Our supreme court stated the rationale for this rule:

                                               -4-
              This well-settled rule rests on a sound foundation. The trial judge and
       the jury see the witnesses face to face, hear their testimony and observe their
       demeanor on the stand. Thus the trial judge and jury are the primary
       instrumentality of justice to determine the weight and credibility to be given
       to the testimony of witnesses. In the trial forum alone is there human
       atmosphere and the totality of the evidence cannot be reproduced with a
       written record in this Court.

Bolin v. State, 219 Tenn. 4, 11, 405 S.W.2d 768, 771 (1966) (citing Carroll v. State, 212
Tenn. 464, 370 S.W.2d 523 (1963)). “A jury conviction removes the presumption of
innocence with which a defendant is initially cloaked and replaces it with one of guilt, so that
on appeal a convicted defendant has the burden of demonstrating that the evidence is
insufficient.” State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982).

        Voluntary manslaughter is defined as “the intentional or knowing killing of another
in a state of passion produced by adequate provocation sufficient to lead a reasonable person
to act in an irrational manner.” Tenn. Code Ann. § 39-13-211(a). At the time of the offense,
the self-defense statute provided:

              A person is justified in threatening or using force against another person
       when, and to the degree, the person reasonably believes the force is
       immediately necessary to protect against the other's use or attempted use of
       unlawful force. The person must have a reasonable belief that there is an
       imminent danger of death or serious bodily injury. The danger creating the
       belief of imminent death or serious bodily injury must be real, or honestly
       believed to be real at the time, and must be founded upon reasonable grounds.
       There is no duty to retreat before a person threatens or uses force.

Tenn. Code Ann. § 39-11-611(a) (2006). A person is not justified in threatening or using
force against another person if that person provoked the other’s use or attempted use of
unlawful force, unless the original provoker abandons the encounter or clearly communicates
his intent to abandon the encounter and the other person nevertheless continues or attempts
to use unlawful force. Id. § 39-11-611(d)(1).

       When the defense of self-defense is fairly raised by the evidence, the State carries the
burden of proof to negate the defense beyond a reasonable doubt. See id. § 39-11-201(a)(3);
State v. Belser, 945 S.W.2d 776, 782 (Tenn. Crim. App. 1996). However, whether a
defendant acted in self-defense is a question of fact for the jury to determine. See State v.
Goode, 956 S.W.2d 521, 527 (Tenn. Crim. App. 1997); State v. Ivy, 868 S.W.2d 724, 727
(Tenn. Crim. App. 1993). “Encompassed within that determination is whether the

                                              -5-
defendant’s belief in imminent danger was reasonable, whether the force used was
reasonable, and whether the defendant was without fault.” State v. Thomas Eugene Lester,
No. 03C01-9702-CR-00069, 1998 WL 334394, at *2 (Tenn. Crim. App. June 25, 1998),
perm. to appeal denied (Tenn. Feb. 1, 1999) (citing State v. Renner, 912 S.W.2d 701, 704
(Tenn. 1995)). It is within the prerogative of the jury to reject a claim of self-defense. See
Goode, 956 S.W.2d at 527.

        The defendant argues that because the confrontation occurred immediately outside the
front door of his residence, within the curtilage surrounding it, he had a reasonable belief of
imminent death or serious bodily injury. “Curtilage” is defined as “the area surrounding a
dwelling that is necessary, convenient and habitually used for family purposes and for those
activities associated with the sanctity of a person’s home.” Tenn. Code Ann. § 39-11-
611(a)(2) (2010).

        Viewed in the light most favorable to the State, the proof at trial established that the
defendant went, uninvited, to the new residence of his former girlfriend where he and the
victim argued and he told the victim, “I whipped your ass once, and I’ll whip your ass again.”
Later that same evening, the victim went to the defendant’s apartment complex where they
argued again, and as the victim was getting in the car to leave, the defendant, armed with a
butcher knife, stabbed and killed the victim. By finding the defendant guilty of the lesser-
included offense of voluntary manslaughter, the jury obviously determined that the defendant
acted in a state of passion produced by adequate provocation but rejected his claim that he
killed the victim in self-defense. It is not the province of this court to second-guess factual
determinations made by the jury. Therefore, we conclude that the evidence was sufficient
to convict the defendant of voluntary manslaughter.

                                       CONCLUSION

        Based upon the foregoing authorities and reasoning, the judgment of the trial court
is affirmed.

                                                    _________________________________
                                                    ALAN E. GLENN, JUDGE




                                              -6-